Citation Nr: 1034161	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to special monthly compensation at a higher rate of 
aid and attendance pursuant to 38 U.S.C.A. § 1114(r).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to December 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that she is entitled to special monthly 
compensation at a higher rate of aid and attendance based on loss 
of use of both feet.  Service connection is currently in effect 
for neurogenic bowel and bladder, loss of use of the right foot 
and hip, low back disability, and for loss of plantar flexion of 
the left foot.  The Veteran has been awarded special monthly 
compensation at the "k" rate for loss of use of the right foot, 
and at the "l" rate based on the need for the regular aid and 
attendance of another person.  

If any Veteran, otherwise entitled to compensation authorized 
under 38 U.S.C.A. § 1114(o), at the maximum rate authorized under 
38 U.S.C.A. § 1114(p), or at the intermediate rate authorized 
between the rates authorized under 38 U.S.C.A. § 1114(n) and (o) 
and at the rate authorized by 38 U.S.C.A. § 1114(k), is in need 
of regular aid and attendance, then that Veteran is entitled to a 
higher level of aid and attendance as prescribed by 38 U.S.C.A. 
§ 1114(r).

The Veteran contends that she has loss of use of the left foot, 
which would entitle her to a higher rate of aid and attendance 
under 38 U.S.C.A. § 1114(r).  
In connection with her claim she was afforded a VA examination in 
November 2005, at which time the examiner found no neurologic 
dysfunction in the foot.  Range of motion in the foot was normal, 
and the only pathology noted was metatarsalgia.  She was noted to 
fall intermittently, but the examiner concluded it was not in 
association with left foot impairment.

Thereafter, the Veteran was evaluated by a treating VA physician 
in May 2007, who completed an Examination for Housebound Status 
or Permanent Need for Regular Aid and Attendance form.  The 
examiner noted that the Veteran used a wheelchair for most of the 
appointment, and explained that the Veteran was limited in most 
activities of daily living due to lower extremity weakness and 
chronic pain, although the examiner did not indicate whether the 
weakness affected one or both extremities.  The examiner noted 
the presence of ankle and toe weakness with consequent balance 
problems, but again failed to specify whether those findings 
applied to the right leg, the left leg, or both.

The above May 2007 examination report suggests that the Veteran's 
left foot condition may have worsened since the November 2005 
examination.  Under the circumstances, and as the disposition of 
this case turns on whether the left foot impairment equates to 
loss of use, the Board finds that another VA examination of the 
Veteran is required.

The Board also notes that the last VA treatment record on file is 
dated in May 2007.  As the treatment records show that the 
Veteran was regularly receiving care through VA's San Diego 
Health Care System, on remand the RO should ensure that any VA 
treatment records for the Veteran since May 2007 are obtained.

The Board lastly notes that although the notice provisions of 
38 U.S.C.A. § 5103(a) arguably were satisfied by the November 
2004 award of special monthly compensation, the record reflects 
that in August 2007 the RO specifically sought to inform the 
Veteran of the information and evidence necessary to substantiate 
her claim.  That notice letter, however, only addressed the 
criteria for establishing entitlement to aid and attendance at 
the "l" rate, which is precisely what was awarded in November 
2004.  The Veteran is seeking entitlement to aid and attendance 
at the "r-1" or, perhaps, "r-2" rate, which involves criteria 
in addition to those applicable to establishing entitlement to 
aid and attendance.  To ensure that the Veteran was not misled by 
the August 2007 communication, on remand the RO should issue 
another notice letter which specifically addresses the criteria 
for establishing entitlement to special monthly compensation at 
the "r-1" and "r-2" rates.

Accordingly, this case is REMANDED to the RO for the following 
actions:
 
1.  The RO should issue the Veteran a 
notice letter which complies with 
38 U.S.C.A. § 5103(a).  The notice letter 
should specifically address the information 
and evidence necessary to substantiate a 
claim for special monthly compensation 
based on the need for a higher rate of aid 
and attendance under 38 U.S.C.A. § 1114(r).

2.  The RO should obtain medical records 
for the Veteran from the San Diego, 
California VA Health Care System for the 
period from May 2007 to the present.

3.  Thereafter, the Veteran should be 
afforded a VA examination to ascertain the 
extent of impairment attributable to her 
service-connected left foot disorder with 
respect to any possible loss of use of that 
extremity.  The claims folder should be 
made available to the examiner for review 
before the examination.

All indicated studies, including range of 
motion studies in degrees, should be 
conducted, and all findings should be 
reported in detail.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss due to 
pain.  The specific functional impairment 
due to pain should be identified, and the 
examiner should be requested to assess the 
extent of any pain.  The examiner should 
also express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare- ups (if the Veteran describes 
flare-ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare- ups.  If this is not 
feasible, the examiner should so state.  
The extent of any paralysis should be 
identified, and the examiner should 
indicate whether the paralysis is complete 
or incomplete in nature, and, if it is 
incomplete, further specify whether it is 
mild, moderate, moderately severe, or 
severe.

The examiner must specifically report 
whether the Veteran retains effective 
function in the left foot or whether she 
would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance.  The determination 
must be made on the basis of the actual 
remaining function of the foot, that is, 
whether the acts such as balance, 
propulsion, etc., can be accomplished 
equally well by an amputation stump with 
prosthesis. 

A complete rationale for any opinion 
expressed should be provided. 

4.  The RO should then prepare a new rating 
decision and readjudicate the issue of 
entitlement to special monthly compensation 
at a higher rate of aid and attendance 
pursuant to 38 U.S.C.A. § 1114(r).  If the 
benefit sought on appeal is not granted in 
full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and her representative an 
opportunity to respond.

After the Veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The Veteran and her representative 
have the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West,  
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

